Citation Nr: 1310715	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a low back disability, claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In June 2010, the appellant testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  Right knee, right hip, and low back disabilities were not present during active service; arthritis of the right knee, right hip and low back was not manifest to a compensable degree within one year of service separation; and the evidence of record establishes that current right knee, right hip, and low back disabilities are not causally related to the Veteran's active service, any incident therein, or any service-connected disability, including a service-connected left knee disability.  

2.  The evidence is in equipoise as to whether the Veteran's service-connected left knee disability aggravated his right knee, right hip, and low back disabilities beyond their natural progression.  


CONCLUSIONS OF LAW

1.  Right knee, right hip, and low back disabilities were not incurred in active service, may not be presumed to have been incurred in service, and are not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  Resolving all reasonable doubt in favor of the Veteran, right knee, right hip, and low back disabilities were aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

After reviewing the record, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2008 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  The appellant has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the most recent examination report is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  In any event, in light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error at this juncture.

This appeal was remanded by the Board in March 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  That remand requested that the RO obtain treatise evidence indicated at the Board hearing, obtain VA medical records, and provide the Veteran with a VA examination.  Each of those actions was taken.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  

Laws and regulations

The Veteran seeks service connection for right knee, right hip, and low back disabilities, which he claims are secondary to his service-connected left knee disability.  In a December 1998 rating decision, the RO granted service connection for status post left knee injury with degenerative joint disease.  The appellant has been in receipt of a 20 percent disability rating for his service-connected left knee disability since December 10, 1998.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006; it is thus applicable to this claim as the Veteran's claim was filed after that time.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Facts

Service treatment records 9STRs) show that in March 1974, the Veteran sustained a left knee injury during basic training.  He was initially assessed as having a probable medial meniscus tear and put on a physical profile.  In April 1974, the Veteran was hospitalized for examination of his left knee under general anesthesia.  The diagnosis was sprain of the left medial collateral ligament and the appellant was fitted with a plaster cast for a period of approximately two weeks.  

The remaining STRs are negative for pertinent complaints, including injuries or chronic disabilities of the right knee, right hip, or low back.  At his July 1975 military separation medical examination, a probable meniscal tear with loss of flexion of the left knee, secondary to an injury sustained during basic training was noted.  Otherwise, clinical evaluation was normal in all pertinent respects.  The spine, lower extremities, and musculoskeletal system were all noted to be normal but for the left knee disability.  

In pertinent part, the record on appeal includes VA treatment records dating from February 1992 to March 2012.  These records show that in July 1997, the Veteran sought treatment for left knee pain which he indicated had been present since service.  He also reported that his right knee was beginning to hurt because he had been favoring his left knee.  An MRI of the right knee was performed and showed degenerative osteoarthritis, torn menisci, and chondromalacia patella.  In February 1999, the Veteran complained of pain in his low back as well as in both knees.  

At a VA medical examination in July 1999, the Veteran relayed the circumstances of his in-service left knee injury and post-service left knee symptomatology.  He also reported that since service, he had developed right knee pain due to overcompensating for his left knee disability.  After examination, the diagnosis was bilateral moderate patellofemoral chondromalacia and early osteoarthritis of both knees.  The examiner concluded that the right knee symptoms were not secondary to the service-connected left knee disability.  

At a November 2002 VA medical examination, the Veteran's complaints included pain in his knees, hips, and low back.  After examination and a review of the claims folder, the examiner diagnosed mild to moderate knee osteoarthritis, bilaterally, and degenerative changes at the L5-S1 vertebral junction.  The examiner indicated that the hips were essentially normal but for an old slipped capital femoral epiphysis on the right.  The examiner concluded that the right knee and low back disabilities were not proximately due to the service-connected left knee condition.  He did conclude, however, the service-connected left knee disability had aggravated the right knee and low back conditions to a mild degree, an exacerbation which he rated at approximately 15 percent.  

Subsequent VA clinical records show continued complaints of knee, hip and back pain.  X-ray studies of the right hip performed in September 2007 showed degenerative changes.  In January 2008, the Veteran reported a history of longstanding right knee pain.  He also reported that he had had right hip and low back pain for the past two years.  The assessment was alteration in comfort related to pain.  

At a July 2008 VA examination, the Veteran reported that he had injured his left knee in service.  As a result of his left knee symptoms, he indicated that he thereafter developed an altered gait with the subsequent insidious onset of right knee pain.  He also indicated that he had more recently developed lower back pain in the 1990's.  He denied any trauma or injuries to the back.  The examiner noted that the complaints also included right hip pain associated with movement of the back which had developed in 2003.  After examination and a review of the record in detail, the examiner diagnosed degenerative arthritis of the right hip; degenerative arthritis and menisci of the right and left knees; and degenerative disc disease and osteoarthritis of the lumbar spine with spondylolisthesis of L5-S1.  

The examiner noted that the record showed longstanding complaints of pain discomfort in the knees, lower back, and more recently, the right hip.  The examiner noted gap in the objective evidence between discharge and the 1990s, finding that a nexus was thus not indicated.  He further noted that the medical literature indicated that risk factors for the premature development or aggravation of degenerative osteoarthritic conditions could be caused by a biomechanical altered gait due to joint pathology.  These conditions in turn could cause acceleration of the degenerative process involving the spinal and contralateral joints due to repetitive mechanical overuse.  Nonetheless, the examiner indicated that in the appellant's case, he could not resolve the issue without resorting to mere speculation based on the evidence presented.  

In a December 2008 letter, a VA physician's assistant indicated that it was his understanding that service connection was in effect for both the appellant's right and left knee disabilities.  He noted a history of meniscus tears with degeneration.  He opined that the service-connected bilateral knee disability was related to the lumbar spine disorder and that the injuries were more likely related to injuries suffered on active duty and would continue to degenerate.

At his June 2010 Board hearing, the appellant testified that it was his belief that pain from his service-connected left knee disability had caused him to develop an altered gait.  This, in turn, had altered his biomechanics, producing right knee, right hip, and low back disabilities.  He testified that he had incurred no other injuries or traumas to his right knee, right hip, or low back which could have independently caused damage.

Following the hearing, the appellant submitted a medical treatise from the Journal of Biomechanics entitled "Gait and neuromuscular pattern changes are associated with differences in knee osteoarthritis severity levels."  The article noted that knee joint loading was an important factor in disease progression at any level of severity and concluded that study results suggested that kinetic changes in the knee joint were present early in the disease process and therefore early interventions aimed at changing the loading environment of the knee joint could be effective at early clinical levels in slowing the progression of the disease.  

In April 2012, the appellant again underwent VA medical examination.  The examiner noted that he did not have access to the referenced treatise.  He reported that he had injured his left knee in service and subsequently developed insidious right knee pain in 1976, insidious hip pain in the 1980's, and insidious back pain in the 1990's.  He denied traumatic injuries.  After examining the appellant and reviewing the claims folder, the examiner noted that the appellant had a long history of an altered gait secondary to his service-connected left knee disability.  He explained that an altered gait could cause pain discomfort which in turn could limit functionality, i.e. movement and repetitive usage of a preexisting degenerative arthritic condition such as was present with the appellant's current spine, right hip, and right knee disabilities.  The examiner concluded, therefore, that it was at least as likely as not that the appellant's current right hip, knee, and low back disability were causally related to or aggravated by his service-connected left knee disability.  Later in the opinion, however, the examiner indicated that the appellant's service treatment records were negative for injuries or complaints pertaining to the right knee, right hip, or low back.  He also noted that the appellant had not developed right knee, right hip, or low back symptoms for several years after service.  In addition, he noted that a March 2010 body scan had identified degenerative changes involving multiple areas, including the wrists, hands, ankles, knees, elbows, shoulders and spine.  The examiner explained that the scan suggested that the appellant had an underlying generalized seronegative arthritic condition not associated with mechanical repetitive overuse or overcompensation.  He indicated therefore that the main risk factor for the appellant's development of arthritis was an underlying generalized undiagnosed but observed arthritis and that there was no clear or unmistakable orthopedic evidence that the appellant's current orthopedic conditions/arthritis had been aggravated beyond its natural progression by an in-service injury, event, or illness or other service-connected injury.  

In response to the RO's request for clarification of his opinion, in January 2013, the VA examiner provided an addendum to the April 2012 examination report.  The examiner clarified that it was his opinion that it was less likely than not that the appellant's right knee, right hip, and low back conditions were directly related to his service because there was no history or complaints of in-service injury or treatment for these conditions.  He further indicated that it was his opinion that it was less likely than not that the appellant's right knee, right hip, and low back disabilities were causally related to his service-connected left knee disability.  He explained that bone scan studies showed that the appellant had an underlying generalized seronegative arthritic condition which was the main risk factor for his current arthritis.  With respect to the question of aggravation, however, the examiner indicated that based on the appellant's history and observed written medical reports of significant altered gait over a prolonged period of time, it was at least as likely as not that his right knee, right hip, and low back disabilities had been subjectively and physically aggravated by his service-connected left knee disability.  Regarding the exact degree of aggravation beyond the natural progression, however, he indicated that it would be speculative because the written medical evidence and reports are sparse, incomplete, and lack appropriate timeliness which is required for a baseline.  

Analysis

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Initially, the Board finds that the evidence of record does not support a finding of direct service connection for any disability of the right hip, low back, or right knee.  First, there are current disabilities as the evidence of record demonstrates diagnoses of related to the right hip, low back,and right knee.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, however, the evidence of record does not establish an in-service event, disease, or injury as the Veteran has not alleged any such injuries and the STRs are silent for any such events, diseases, or injuries.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Additionally, degenerative joint disease was not diagnosed to a compensable degree within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Third, and finally, the evidence of record does not demonstrate a relationship between service and the currently diagnosed disabilities.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  A 2012 VA examination report found the disabilities unrelated to service, noting that the STRs were silent and that the Veteran had not developed symptoms for several years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The examiner also noted that a body scan suggested an underlying generalized seronegative arthritic condition not associated with mechanical repetitive overuse or overcompensation, which had not been aggravated by service.  The Board accords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, direct service connection is not warranted.  

The Board finds that the evidence of record does not support a finding of secondary service connection.  As noted above, there are current disabilities and the Veteran has an already service-connected left knee disability.  But the evidence of record demonstrates that there is not a causal relationship between the left knee disability and the currently diagnosed disabilities.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  Although a December 2008 opinion from a VA clinician was that the low back disorder was related to the service-connected bilateral knees, the Board accords this opinion no weight.  It was based on an inaccurate factual premise - that both knees were service-connected.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  Likewise, the Board does not accord any weight to the November 2002 examination report finding that the left knee condition did not proximately cause the right knee or low back conditions, as no supporting explanation whatsoever was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The 2012 VA examiner, however, provided a probative negative nexus opinion regarding secondary service connection.  The examiner first concluded that it was at least as likely as not that the current right hip, knee, and low back disabilities were causally related to or aggravated by his service-connected left knee disability.  Later in the opinion, however, the examiner appeared to find that the disabilities were not related to the left knee.  In a clarifying opinion, the examiner found that it was less likely than not that the right knee, right hip, and low back disabilities were causally related to the service-connected left knee disability, noting that bone scan studies showed an underlying generalized seronegative arthritic condition which was the main risk factor for his current arthritis.  The Board accords significant probative weight to this opinion which was based upon a review of the relevant evidence, an examination of the Veteran, and was supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

The Board finds, however, that the evidence of record does support a finding of secondary service connection on an aggravation basis.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  First, the Board notes that the medical literature, both as submitted by the appellant and as referenced by multiple VA medical examiners, acknowledges that a biomechanical altered gait due to joint pathology is a risk factor in the premature development or aggravation of osteoarthritis.  Second, in multiple statements made over the course of the appeal, including at his June 2010 Board hearing, the appellant has consistently described a longstanding history of an altered gait from favoring his service-connected left knee.  Having had the opportunity to observe his demeanor at the June 2010 Board hearing, the Board finds his statements to be credible.  Third, the medical evidence of record supports such a finding.  A November 2002 VA examiner concluded that the service-connected left knee disability had aggravated the right knee and low back conditions to a mild degree, an exacerbation which he rated at approximately 15 percent.  The January 2013 VA examiner similarly concluded that it was at least as likely as not that the right knee, right hip, and low back disabilities had been aggravated by the service-connected left knee disability.  The Board notes that there is no other medical opinion evidence contradicting these opinions or otherwise suggesting that the service-connected left knee disability has not aggravated his current right knee, right hip, and low back disabilities beyond their natural progression.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As noted above, VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established; it is, however, the rating activity which will determine the baseline and current levels of severity and determine the extent of aggravation.  38 C.F.R. § 3.310(b).  As the Board does not assign ratings in the first instance, it may determine whether service connection on an aggravation basis is warranted prior to the rating activity determining the degree of aggravation in assigning the rating.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182  (1998) (holding that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability). 


ORDER

Entitlement to service connection for a right knee disability on the basis of aggravation is granted.  

Entitlement to service connection for a right hip disability on the basis of aggravation is granted.

Entitlement to service connection for a low back disability on the basis of aggravation is granted.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


